Inasmuch as I have a sincere conviction as to the correctness of the trial court's holding I am unable to join in the majority opinion and consequently respectfully dissent.
It is true that the paramount question that should be considered by the court in its consideration of a case such as is presented in this appeal is the welfare of the child. It is also true, as is disclosed by the record set out in the majority opinion, that from a material standpoint the child will undoubtedly have more advantages in the home of the grandmother than those that might be provided by the father at this time. However, there are more than material advantages to be gained by a child, and that is the love and devotion of a parent. This *Page 1335 
phase of the child's welfare is apparently not given consideration by the majority opinion. The love and devotion of a parent cannot be fostered where courts are disposed to make it impossible. It is the thought of the writer of this dissent that it is time for the courts to take a position which will foster the stability of family life and give to one of the parents, under circumstances such as are here presented, the opportunity of rearing a child where it is not shown that one of the parties is an unfit person to have the custody of the child. I am conscious of the fact that my expressions are not supported by the majority holdings of this court and other courts but that does not preclude me from stating what I feel should be the law and holding of this court. I therefore respectfully dissent.